           Case 3:19-cv-00638-MMD-WGC Document 25 Filed 11/17/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                           Case No.: 3:19-cv-00638-MMD-WGC
      JASON ALTHEIDE,
 4                                                                           Order
              Plaintiff
 5                                                                      Re: ECF No. 24
      v.
 6
      CARPENTER, et. al.,
 7
              Defendants
 8

 9
             Before the court is Defendants' Motion for Extension of Time to file a Response to
10
     Plaintiff's Motion for Preliminary Injunction. (ECF No. 24.) Defendants request a 30-day
11
     extension of time to file a response to Plaintiff's motion for preliminary injunction (ECF No. 22).
12
            This case has been stayed pending an early mediation conference (EMC). The EMC has
13
     been set for December 15, 2020. (ECF No. 23.)
14
            Defendants' motion (ECF No. 24) is GRANTED. Should the parties not reach a
15
     settlement at the EMC on December 15, 2020, Defendants have up to and including January 8,
16
     2021 to file their response to Plaintiff's motion for preliminary injunction. Plaintiff has up to and
17
     including January 19, 2021 to file a reply brief.
18
     IT IS SO ORDERED.
19
     Dated: November 17, 2020
20
                                                               _________________________________
21                                                             William G. Cobb
                                                               United States Magistrate Judge
22

23
